 

Exhibit 10.3

 

EXECUTION VERSION

 

VOTING SUPPORT AGREEMENT

 

This Voting Support Agreement (this “Agreement”) is made and entered into as of
November 23, 2020, by and among Telesat Canada, a corporation incorporated under
the laws of Canada (“Transit”), Public Sector Pension Investment Board, a
Canadian Crown corporation incorporated under the laws of Canada (“Polaris”),
and the persons whose names appear on the signature pages hereto (each a
“Stockholder” and, together, the “Stockholders”).

 

RECITALS

 

A.           On the date hereof, Transit, Telesat Corporation, a corporation
incorporated under the laws of British Columbia (“Topco”), Telesat Partnership
LP, a limited partnership organized under the laws of Ontario (“Canadian LP”),
Telesat CanHold Corporation, a corporation incorporated under the laws of
British Columbia and a wholly-owned subsidiary of Canadian LP (“CanHoldco”),
Loral Space & Communications Inc., a Delaware Corporation (“Leo”), Lion
Combination Sub Corporation, a Delaware corporation and a wholly-owned
subsidiary of Leo (“Merger Sub”), Polaris, and Red Isle Private Investments
Inc., a corporation incorporated under the laws of Canada and a wholly-owned
subsidiary of Polaris (“Rover” and together with Transit, Topco, Canadian LP,
CanHoldco, Leo and Merger Sub, the “Integration Parties”) entered into a
Transaction Agreement and Plan of Merger, including the schedules and exhibits
thereto (the “Integration Agreement”), for the purpose of effecting the
transactions described therein (the “Integration Transaction”), upon the terms
and subject to the conditions set forth therein.

 

B.            Pursuant to the Integration Agreement, upon the consummation of
the transactions contemplated thereby and subject to the terms and conditions
set forth therein, Merger Sub will be merged with and into Leo (the “Merger”),
with Leo surviving the Merger as a wholly-owned subsidiary of Canadian LP.

 

C.            The Stockholders own, beneficially (as defined in Rule 13d-3 under
the Securities Exchange Act) or of record, such number of shares of voting and
non-voting common stock, par value $0.01 per share, of Leo (the “Leo Common
Stock”) as are indicated opposite each of their names on Schedule A attached
hereto under the columns “Voting Common Stock” and “Non-Voting Common Stock”
(the shares listed under the column “Voting Common Stock” being referred to as
“Voting Leo Common Stock”, hereunder).

 

D.            The Stockholders have the right to vote or direct the vote over
the Voting Leo Common Stock as set forth in this Agreement.

 

E.            The Leo Board has, prior to the execution of this Agreement,
approved for purposes of Section 203 of the DGCL, this Agreement, the
Integration Agreement and the transactions contemplated hereby and thereby, and
have taken all actions with respect to certain Section 16 matters as
contemplated by Section 9.2 of the Integration Agreement.

 

F.            Transit and Polaris desire that the Stockholders agree, and the
Stockholders are willing to agree, on terms and conditions set forth herein, not
to Transfer (as defined below) any of their Leo Common Stock, and to vote a
number of shares of Voting Leo Common Stock equal to 30% of the total
outstanding voting common stock of Leo in a manner so as to facilitate the
consummation of the Integration Transaction, all as provided herein.

 





 

 

NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements set forth below and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto, intending to be legally bound, do
hereby agree as follows:

 

1.Definitions. Capitalized terms used but not otherwise defined herein shall
have the respective meanings ascribed to such terms in the Integration
Agreement. When used in this Agreement, the following terms in all of their
tenses, cases and correlative forms shall have the meanings assigned to them in
this Section 1 or elsewhere in this Agreement.

 

“Expiration Time” shall mean the earliest to occur of (a) the Effective Time and
(b) such date and time as the Integration Agreement shall be terminated validly
pursuant to Article 11 thereof.

 

“Meteor Material Adverse Effect” means one or more Occurrences that,
individually or in the aggregate, would prevent or materially delay or hinder
the performance of the respective obligations of the Stockholders under this
Agreement.

 

“Transfer” shall mean any direct or indirect offer, sale, assignment, Lien,
pledge, hypothecation, disposition, loan or other transfer (by operation of
Legal Requirement or otherwise), either voluntary or involuntary, or entry into
any contract, option or other arrangement or understanding with respect to any
offer, sale, assignment, Lien, pledge, hypothecation, disposition, loan or other
transfer (by operation of Legal Requirement or otherwise), of any Leo Common
Stock (or any security convertible or exchangeable into Leo Common Stock) or
interest in any Leo Common Stock, excluding, for the avoidance of doubt, entry
into this Agreement. A Transfer shall not include any pledge, Lien or
hypothecation of securities in or arising under, a typical margin, brokerage or
custodial account, as long as the applicable Stockholder retains the
unencumbered right to vote their shares of Leo Common Stock in accordance with
this Agreement.

 

2.             Agreement to Retain the Leo Common Stock.

 

2.1            No Transfer and Encumbrance of Leo Common Stock. Until the
Expiration Time, the Stockholders agree, with respect to any Leo Common Stock
currently or hereinafter beneficially owned by the Stockholders, not to
(a) Transfer any such Leo Common Stock or (b) deposit any such Leo Common Stock
into a voting trust or, except as otherwise provided in this Agreement, enter
into a voting agreement or arrangement with respect to such Leo Common Stock or
grant any proxy or power of attorney with respect thereto; provided that any
Stockholder may Transfer any such Leo Common Stock to any Affiliate of such
Stockholder if the transferee of such Leo Common Stock evidences in a writing
reasonably satisfactory to Transit and Polaris such transferee’s agreement to be
bound by and subject to the terms and provisions hereof to the same effect as
such transferring Stockholder.

 



 2 

 

 

2.2            Additional Purchases. Each Stockholder agrees that any Leo Common
Stock that such Stockholder purchases or otherwise hereinafter acquires or with
respect to which such Stockholder otherwise acquires sole or shared voting power
after the execution of this Agreement and prior to the Expiration Time (the “New
Leo Common Stock”) shall be subject to the terms and conditions of this
Agreement to the same extent as if they constituted the Leo Common Stock set
forth on Schedule A attached hereto

 

2.3            Unpermitted Transfers. Any Transfer or attempted Transfer of any
Leo Common Stock, including New Leo Common Stock, in violation of this Section 2
shall, to the fullest extent permitted by Legal Requirement, be null and void ab
initio.

 

3.             Additional Agreements.

 

3.1            Exchangeable Election. Each Stockholder agrees that promptly
after its receipt of an Election Form, it shall (a) return such Election
Form and validly make an LP Election with respect to all shares of Leo Common
Stock, including New Leo Common Stock, owned by such Stockholder, in accordance
with the terms and conditions of the Integration Agreement (the “MHR Election”)
and (b) not revoke such MHR Election.

 

3.2            Agreement to Vote. Subject to Section 3.3 below, prior to the
earlier of (x) the Expiration Time or (y) immediately following the time at
which the Requisite Stockholder Vote is obtained, each Stockholder irrevocably
and unconditionally agrees that it shall, at any meeting of the stockholders of
Leo (whether annual or special and whether or not an adjourned or postponed
meeting), however called, for the purpose of voting on any of the matters set
forth in clauses (a) or (b) below, appear at such meeting or otherwise cause the
Voting Leo Common Stock, including New Leo Common Stock, owned by such
Stockholder, to be counted as present thereat for purpose of establishing a
quorum, and to vote, or cause to be voted at such meeting, not less than a
number of shares of Voting Leo Common Stock equal to 30% of the total
outstanding voting common stock of Leo (being 6,428,123 shares of Leo Voting
Common Stock):

 

(a)            in favor of the Integration Transaction and the Merger, but if
and only if the Integration Agreement, is not modified, amended or waived
(unless such modification, amendment or waiver is in a writing previously
consented to in writing by such Stockholder); and

 

(b)            against (i) any agreement, transaction or proposal that relates
to an Alternative Proposal; (ii) any action or agreement that would reasonably
be expected to result in a breach by any member of the Leo Group of any
covenant, representation or warranty or any other obligation or agreement
contained in the Integration Agreement and (iii) any other action that could
reasonably be expected to impede, interfere with, delay, postpone or adversely
affect any of the transactions contemplated by the Integration Agreement,
including the Merger, or this Agreement. Any attempt by any of the Stockholders
to vote, consent or express dissent with respect to (or otherwise to utilize the
voting power of), the Stockholders in contravention of Section 3.2 shall be null
and void ab initio.

 



 3 

 

 

3.3            Adjournment, Dissent, Record Ownership. Nothing in this Agreement
will limit, prevent or restrict any Stockholder from voting in its sole and
absolute discretion with respect to any adjournment, recess or postponement of a
meeting of the stockholders of Leo presented for a vote in compliance with
Section 9.1(a) of the Integration Agreement. If any of the Stockholders is the
beneficial owner, but not the holder of record, of any Voting Leo Common Stock,
including any New Leo Common Stock, eligible to vote at a meeting, the
Stockholder agrees to take all actions necessary to cause the holder of record
and any nominees to vote all of such Voting Leo Common Stock at such meeting in
accordance with this Section 3.2.

 

3.4            No Solicitation. Each Stockholder acknowledges and agrees that
such Stockholder and its directors, officers, employees, members, partners,
consultants, accountants, legal counsel, investment bankers and other advisors,
agents or other representatives, acting at the direction of or on behalf of such
Stockholder, MHR Fund Management LLC or any of their respective controlled
Affiliates (collectively, the “MHR Persons”) are Representatives of Leo for
purposes of Section 9.3 of the Integration Agreement and accordingly, such
Stockholder will, and will cause the other MHR Persons to, comply with their
obligations in such capacity as set forth in Section 9.3 of the Integration
Agreement. For all purposes of this Agreement: (a) no portfolio company of any
fund or other investment vehicle advised or managed by MHR Fund Management LLC
shall constitute an MHR Person of any Stockholder in each case unless and to the
extent that such person acts at the direction of or on behalf of any MHR Person
and (b) in no event will Leo or any of its Subsidiaries be deemed to be an
Affiliate or an MHR Person of any Stockholder).

 

3.5         Cooperation.

 

(a)            For purposes of this Section 3.5, (i) “Applicable Filing” means
only those filings, if any, that are requested by a Governmental Agency or
required by applicable Legal Requirement to be made by a Stockholder in
connection with the Contemplated Transactions, and (ii) “Filing Party” when used
in this Section 3.5 (other than Section 3.5(f)(ii)) shall only include a
Stockholder if such Stockholder has an Applicable Filing, and then only to the
extent of such Applicable Filing.

 

(b)            HSR Act; Competition Act. Each Stockholder (to the extent
considered a Filing Party with respect to this Section 3.5(b)) shall, and shall
cause its controlled Affiliates and use reasonable best efforts to cause its
other Affiliates to:

 

(i)            as promptly as practicable following the date hereof and in any
event no later than 15 Business Days after the date hereof, file, or cause to be
filed (and not withdraw without the other Filing Parties’ consents),

 



 4 

 

 

(1)            a Notification and Report Form under the HSR Act with the FTC and
the Antitrust Division in connection with the Contemplated Transactions (and
request early termination of the HSR Act waiting period),

 

(2)            submissions to the Commissioner of Competition including an
application for an Advance Ruling Certificate, and, if requested by Topco, the
notifications required under Section 114 of the Competition Act with respect to
the Contemplated Transactions, and

 

(ii)            use its reasonable best efforts to

 

(1)            respond as promptly as practicable to all inquiries received from
the FTC, the Antitrust Division or the Commissioner of Competition for
additional information or documentation, including to any “Second Request” made
pursuant to 15 U.S.C. § 18a(e)(1)(A), and furnish to the other Filing Parties
such necessary information and reasonable assistance as the other Filing Parties
may request in connection with the preparation of any required applications,
notices, registrations and requests as may be required or advisable to be filed
with the FTC, the Antitrust Division or the Commissioner of Competition;
provided, however, that disclosure of any such information may be limited to
inside counsel or outside legal advisors and consultants,

 

(2)            cause the waiting period under the HSR Act to terminate or expire
at the earliest possible date and obtain Competition Act Approval at the
earliest possible date, and

 

(3)            avoid each and every impediment under the HSR Act and the
Competition Act with respect to the Contemplated Transactions so as to enable
the Closing to occur as soon as reasonably possible.

 

(c)            Radiocommunication Act; Communications Act. Each Stockholder (to
the extent considered a Filing Party with respect to this Section 3.5(c)) shall,
and shall cause its controlled Affiliates and use reasonable best efforts to
cause its other Affiliates to:

 

(i)            as promptly as practicable following the date hereof and in any
event no later than 15 Business Days after the date hereof, file, or cause to be
filed, any applications to or notifications of ISED required or advisable under
the Radiocommunication Act and related regulations and policies in respect of
the earth station licenses issued to Transit (and disclosed in writing by
Transit to Topco prior to the date hereof) and the space station and spectrum
authorizations in connection with the change in control of Transit on the
consummation of the Contemplated Transactions, including for any required
approvals thereof;

 

(ii)            subject to receipt of the necessary information required to make
such filings, as promptly as practicable following the date hereof and in any
event no later than 15 Business Days after the date hereof, file, or cause to be
filed, all applicable filings required by or advisable under the Communications
Act; and

 



 5 

 

 

(iii)           use its reasonable best efforts to respond as promptly as
practicable to all inquiries received from ISED or the FCC (including the Team
Telecom Agencies) for additional information or documentation and to cause all
necessary or desirable approvals under the Communications Act and the
Radiocommunication Act to be received, at the earliest possible date.

 

(d)            CFIUS. Each Stockholder (to the extent considered a Filing Party
with respect to this Section 3.5(d)) agrees to use, and to cause its Affiliates
to use, reasonable best efforts to obtain CFIUS Approval.

 

(i)             Such reasonable best efforts shall include, as soon as
practicable following the date hereof (and in no event later than 15 Business
Days following the date hereof), agreeing on parties to submit, and submitting
or causing to be submitted to CFIUS, a draft CFIUS Notice in accordance with 31
C.F.R. Part 800 and the DPA, and after prompt resolution of all questions and
comments received from CFIUS on such draft, preparing and submitting to CFIUS
the final CFIUS Notice, which shall in any event be submitted promptly after the
date all questions and comments received from CFIUS on such draft have been
resolved or after CFIUS staff shall have indicated to the Filing Parties that
CFIUS has no questions or comments.

 

(ii)            Such reasonable best efforts shall also include providing any
information requested by CFIUS or any other agency or branch of the U.S.
government in connection with the CFIUS review or investigation of the
Contemplated Transactions, within the time period specified by 31 C.F.R.
§800.504(a)(3), or otherwise specified by the CFIUS staff.

 

(iii)           Each Stockholder (to the extent considered a Filing Party with
respect to this Section 3.5(d)) shall, in connection with such reasonable best
efforts to obtain the CFIUS Approval, (x) cooperate in all respects and consult
with each other in connection with the CFIUS Notice, including by allowing the
Integration Parties to have a reasonable opportunity to review in advance and
comment on drafts of filings and submissions; (y) promptly inform the
Integration Parties of any communication received by such Stockholder from, or
given by such Stockholder to, CFIUS, by promptly providing copies to the
Integration Parties of any such written communications, except for any exhibits
to such communications providing the personal identifying information required
by 31 C.F.R. §800.502(c)(5)(vi); and (z) permit the Integration Parties to
review in advance any communication that it gives to, and consult with each
other in advance of any meeting, telephone call or conference with CFIUS, and to
the extent not prohibited by CFIUS, give the other Filing Parties the
opportunity to attend and participate in any telephonic conferences or in-person
meetings with CFIUS, in each of clauses “(x),” “(y)” and “(z)”, subject to
confidentiality considerations contemplated by the DPA or required by CFIUS.

 

(iv)           Notwithstanding anything to the contrary contained in this
Agreement, in the event of a CFIUS Turndown, no Stockholder shall have any
further obligation to seek CFIUS Approval.

 



 6 

 

 

(e)            Team Telecom. Each Stockholder (to the extent considered a Filing
Party with respect to this Section 3.5(e)) agrees to take, or cause to take, or
to approve or cause to approve to the extent required or advisable the steps
described in this ‎Section 3.5(e), and to use its reasonable best efforts to
obtain FCC approval, including by prosecuting any concomitant national security
review by the Team Telecom Agencies and seeking FCC approval of the Contemplated
Transactions. In furtherance and not in limitation of the above, each
Stockholder (to the extent considered a Filing Party with respect to this
Section 3.5(e)) shall, and shall cause its controlled Affiliates and use
reasonable best efforts to cause its other Affiliates to, use reasonable best
efforts to respond as promptly as practicable to all inquiries received from the
FCC (including the Team Telecom Agencies) for additional information or
documentation and to cause all necessary or desirable approvals under the
Communications Act with respect thereto to be received at the earliest possible
date.

 

(f)             Further Actions. In furtherance and not in limitation of the
covenants of the parties hereto contained in this Agreement:

 

(i)             With respect to Section 3.5(d) of this Agreement, each
Stockholder (to the extent considered a Filing Party with respect to
Section 3.5(d)) shall, and shall cause its controlled Affiliates and use
reasonable best efforts to cause its other Affiliates to, use reasonable best
efforts to,

 

(1)            respond as promptly as practicable to all inquiries received from
Governmental Agencies for additional information or documentation and supply to
any Governmental Agency as promptly as practicable any additional information or
documents that may be requested pursuant to any Legal Requirement or by such
Governmental Agency (including, for the avoidance of doubt, to any “Second
Request” made pursuant to 15 U.S.C. § 18a(e)(1)(A)),

 

(2)            cooperate in all respects with each other, and consider in good
faith the views of the Integration Parties with respect to obtaining all
consents, approvals, licenses, permits, waivers, orders and authorizations
contemplated by this ‎Section 3.5 that are necessary to consummate the
Contemplated Transactions,

 

(3)            allow the Integration Parties to have a reasonable opportunity to
review in advance and reasonably comment on drafts of filings and submissions in
respect of any Agreed Governmental Filings, and such Stockholder shall consider
any such reasonable comments in good faith;

 

(4)            promptly inform the Integration Parties of any material
communication received by any Stockholder, or given by any Stockholder in
connection with any Agreed Governmental Filings by promptly providing copies to
the Integration Parties of any such written communications; and

 

(5)            permit the Integration Parties to review in advance any material
communication that it gives to, and consult with the Integration Parties in
advance of any meeting, material telephone call or conference in connection with
any Agreed Governmental Filings, and to the extent not prohibited by Legal
Requirements or the applicable Governmental Agency, give the Integration Parties
the opportunity to attend any material telephonic conferences or in-person
meetings with the such Governmental Agency, in each of clauses “(C)”, “(D)” and
“(E)”, subject to reasonable confidentiality and privilege considerations, or
contemplated by or required by Legal Requirements or the applicable Governmental
Agency.

 



 7 

 

 

(ii)            Each Stockholder shall supply information and documents that are
in its control, or in the control of its controlled Affiliates, to the Filing
Parties under the Integration Agreement (or, in the case of information that is
within the control of (a) a Stockholder’s or its Affiliates’ portfolio companies
and (y) a Stockholders’ Affiliates other than its controlled Affiliates, such
Stockholder shall request such information) as promptly as practicable, any
necessary information or documents that may be reasonably required in connection
with the Agreed Governmental Filings or to respond to all inquiries received
from Governmental Agencies; provided, however, that disclosure of any personal
or confidential information may be limited to inside counsel, outside legal
advisors, consultants and the applicable Governmental Agencies (it being
understood that disclosure to the applicable Governmental Agencies may, in some
circumstances, result in the public disclosure of such information); provided,
further, that, where disclosure to a Governmental Agency could reasonably be
expected to result in public disclosure, at the request of such Stockholder, the
Filing Parties under the Integration Agreement shall request confidential
treatment for any personal or confidential information (it being understood that
the denial of confidential treatment by any Governmental Agency shall not
prevent any filing from being made).

 

(iii)           Subject to applicable Legal Requirements and the instructions of
any Governmental Agency, each Stockholder shall keep the Integration Parties
apprised of the status of any Applicable Filings as to which such Stockholder is
a Filing Party, including, to the extent permitted by Legal Requirements,
promptly furnishing each other with copies of notices or other communications
sent or received by it or any of its controlled Affiliates, to or from any
Governmental Agency with respect thereto (subject to sharing on an outside
counsel basis or redacting to address reasonable privilege, confidential or
competition-sensitive concerns). Each Stockholder to the extent it is a Filing
Party shall permit each of the Integration Parties to review in advance any
proposed communication to any Governmental Agency with respect to any such
Applicable Filing (subject to sharing on an outside counsel basis or redacting
to address reasonable privilege, confidential or competition-sensitive
concerns), and shall consider in good faith their comments thereon. Each
Stockholder to the extent it is a Filing Party agrees not to participate in any
substantive meeting or discussion, either in person or by telephone, with any
Governmental Agency with respect to any such Applicable Filing unless it
consults with the Integration Parties in advance and, to the extent not
prohibited by Legal Requirements or the relevant Governmental Agency, gives the
Integration Parties (or their external legal counsel) the opportunity to attend
and participate. Notwithstanding anything to the contrary in this ‎Section 3.5,
no Stockholder shall be required to provide the other with personal identifying
information required under the DPA, any information that is to be provided
directly to CFIUS in accordance with the DPA, or any information prohibited from
disclosure under NISPOM or the ITAR.

 



 8 

 

 

(g)           Nothing contained in this Agreement shall give any Stockholder,
directly or indirectly, the right to control, supervise or direct, or attempt to
control, supervise or direct, the operations of any other Integration Party
prior to the Closing Date, including any facility that is subject to a Permit
that is held or controlled by Leo or Transit. Prior to the Closing Date, each
Stockholder shall exercise, subject to the terms and conditions of this
Agreement, complete control and supervision over its and its respective
Affiliates’ operations.

 

(h)           Notwithstanding anything to the contrary contained in this
‎Section 3.5, in no event shall each Stockholder be required to take or not take
any action that would, directly or indirectly, modify or limit any of such
Stockholder’s rights and interests under this Agreement, the Amended and
Restated Topco Organizational Documents or any other agreement set forth as an
Exhibit to the Integration Agreement to which such Stockholder is a party;
provided that, to the extent such Stockholder is entitled to information under
such documents that relates to XTAR, the applicable portion of such information
that relates to XTAR need not be provided to such Stockholder if and to the
extent required to obtain any approval with respect to an Agreed Governmental
Filing or prohibited by applicable Legal Requirements.

 

3.6           Publicity. Each Stockholder shall, and shall cause its MHR Persons
and their controlled Affiliates to take all actions and comply with all
covenants in Section 12.2 of the Integration Agreement as if they were a “Party”
thereto.

 

3.7           Share Designation.

 

(a)            To the extent that the Integration Parties determine to seek a
listing on the Toronto Stock Exchange, whether in connection with Closing or
thereafter, each Stockholder shall cooperate reasonably to finalize the
designation of the name of the Class A Topco Common Shares or Class B Topco
Common Shares to a name agreed to between the Integration Parties and acceptable
to the Toronto Stock Exchange, and in connection therewith, the amendment and/or
modification of any agreement, document or filing or form thereof (for the
avoidance of doubt, including the Schedules and Exhibits attached hereto) to the
extent necessary to reflect such name change.

 

(b)           To the extent that the Canadian Securities Authorities require a
change in the designation of the name of the Class A Topco Common Shares or the
Class B Topco Common Shares to be qualified in the Canadian Prospectus, each
Stockholder shall reasonably cooperate to revise and finalize the designation of
the name of the Topco Common Shares to a name agreed to between the Integration
Parties and acceptable to the Canadian Securities Authorities, and in connection
therewith, to amend and/or modify any agreement, document or filing or form
thereof (for the avoidance of doubt, including the Schedules and Exhibits
attached hereto) to the extent necessary to reflect such name change.

 

(c)            Each Stockholder shall cooperate to minimize the amendments
and/or modifications required pursuant to ‎this Section 3.7, including by using
the same changed names.

 



 9 

 

 

3.8           Other Agreements. In connection with the Closing and as
contemplated in Section 2.2 of the Integration Agreement, each of the parties
contemplated in the following agreements will, and will cause their applicable
Affiliates to, execute and deliver the same: (i) the Partnership Agreement;
(ii) the Topco Post-Closing Investor Rights Agreement; and (iii) the
Registration Rights Agreement.

 

3.9           Amendment of Integration Agreement. The parties hereto agree that
they shall not and shall not agree to, any modification, amendment or waiver of
the Integration Agreement unless such modification, amendment or waiver is
previously consented to in writing by each Stockholder.

 

4.            Irrevocable Proxy.

 

4.1            Grant of Irrevocable Proxy. Each Stockholder hereby irrevocably
appoints Transit and any designee of Transit, and each of them individually, as
such Stockholder’s proxy and attorney-in-fact, to vote with respect to any
Voting Leo Common Stock, including New Leo Common Stock, beneficially owned or
owned of record by such Stockholder, in each case solely to the extent and in
the manner specified in Section 3.2. This proxy is given to secure the
performance of the duties of such Stockholder under this Agreement, and its
existence will not be deemed to relieve such Stockholder of its obligations
under Section 3.2. For Voting Leo Common Stock, including New Leo Common Stock,
as to which the Stockholder is the beneficial but not the record owner, such
Stockholder will cause any record owner of such Leo Common Stock, including New
Leo Common Stock, to grant to Transit a proxy to the same effect as that
contained in this Section 4.1 to the extent required to comply with Section 3.2.

 

4.2            Nature of Irrevocable Proxy. Until the earlier of (a) the
Expiration Time and (b) immediately following the time in which the Requisite
Stockholder Vote is obtained, the proxy and power of attorney granted pursuant
to Section 4.1 by each Stockholder shall be irrevocable, shall be deemed to be
coupled with an interest sufficient in law to support an irrevocable proxy and
shall revoke any and all prior proxies granted by such Stockholder with regard
to such Stockholder’s Voting Leo Common Stock, including New Leo Common Stock,
beneficially owned or owned of record by such Stockholder, and such Stockholder
acknowledges that the proxy constitutes an inducement for Transit and Polaris to
enter into the Integration Agreement. The power of attorney granted by each
Stockholder is a durable power of attorney and shall survive the bankruptcy,
dissolution, death or incapacity of such Stockholder. The proxy and power of
attorney granted hereunder shall terminate at the earlier of (i) the Expiration
Time. and (ii) immediately following the time in which the Requisite Stockholder
Vote is obtained.

 

5.            Representations and Warranties of the Stockholders. Each
Stockholder hereby represents and warrants to Transit and Polaris as of the date
hereof as follows:

 

5.1            Due Authority. Such Stockholder has all necessary power and
authority to execute, deliver and perform its respective obligations under this
Agreement and to make the MHR Election. The execution, delivery and performance
by the Stockholders of this Agreement and the making of the MHR Election. have
been duly and validly authorized by all necessary action on behalf of the
Stockholders. No other actions or proceedings on the part of any of the
Stockholders are necessary to authorize this Agreement or the making of the MHR
Election. This Agreement has been duly and validly executed and delivered by
such Stockholder and, assuming the due authorization, execution and delivery of
this Agreement by each of the other parties hereto, constitutes a binding
obligation of such Stockholder, enforceable against such Stockholder in
accordance with its terms, except as may be limited by the Enforceability
Exceptions. Each other agreement or document contemplated by this Agreement to
be entered into or executed or delivered by any Stockholder at or prior to
Closing to which such Stockholder is or will be a party will be duly and validly
executed and delivered by such Stockholder, and will constitute a binding
obligation of such Stockholder, enforceable against such Stockholder in
accordance with its terms, except as may be limited by the Enforceability
Exceptions.

 



 10 

 

 

5.2            No Conflict or Violation. The execution, delivery and performance
by the Stockholders of this Agreement and the making of the MHR Election, will
not (with notice or lapse of time, or both), (a) conflict with or violate any
provision of the articles of incorporation, bylaws or other equivalent
organizational or governing documents of such Stockholder, (b) conflict with or
violate any Contract to which such Stockholder is a party or by which any
property or assets of such Stockholder is bound, (c) conflict with or violate
any Order binding upon such Stockholder and (d) assuming that all Permits and
other actions described in Section 5.3 of this Agreement have been obtained and
all filings and other obligations described in Section 5.3 of this Agreement
have been made and any waiting periods thereunder have terminated or expired,
conflict with or violate any Legal Requirement applicable to such Stockholder or
any of its properties or assets, except in the case of the foregoing clauses
(b), (c) or (d) for such violations or conflicts that would not reasonably be
expected to have, individually or in the aggregate, a Meteor Material Adverse
Effect.

 

5.3            Governmental Consents and Approvals. The execution, delivery and
performance by such Stockholder of its obligations under this Agreement and the
making of the MHR Election, each in accordance with the terms hereof and
thereof, will not require filing with, or notification to, any Governmental
Agency with respect to such Stockholder, except (a) for (i) the Agreed
Governmental Filings, (ii) the filing of the Certificate of Merger pursuant to
the DGCL, and (iii) any filings as may be required under the Securities Exchange
Act of 1934 and (b) where the failure to obtain such Permits, or to make such
filings, registrations or notifications would not reasonably be expected to
have, individually or in the aggregate, a Meteor Material Adverse Effect.

 

5.4            Actions and Proceedings. There are no outstanding Orders to which
such Stockholder is subject or bound that would reasonably be expected to have,
individually or in the aggregate, a Meteor Material Adverse Effect. There are no
Proceedings pending or, to the knowledge of such Stockholder, threatened in
writing against any Stockholder, which would reasonably be expected to have,
individually or in the aggregate, a Meteor Material Adverse Effect.

 



 11 

 

 

5.5           Ownership of the Leo Common Stock.

 

(a)            As of the date hereof, such Stockholder is the beneficial or
record owner of the shares of Leo Common Stock indicated on Schedule A hereto
opposite the Stockholder’s name, free and clear of any and all Liens, other than
those created by this Agreement or as disclosed on Schedule A; and

 

(b)            As of the record date of the meeting of the stockholders of Leo
contemplated in Section 3.2 of this Agreement, such Stockholder has the power to
vote or direct the vote of all of the shares of Voting Leo Common Stock
beneficially owned or owned of record by such Stockholder. As of the date
hereof, such Stockholder does not own, beneficially or of record, any capital
stock or other securities of Leo other than the shares of Leo Common Stock set
forth on Schedule A opposite the Stockholder’s name. As of the date hereof, such
Stockholder does not own, beneficially or of record, any rights to purchase or
acquire any shares of capital stock or other securities of Leo except as set
forth on Schedule A opposite such Stockholder’s name.

 

5.6           Brokers’ Fees. No Person is entitled to any brokerage, finder’s or
other similar fee or commission payable by such Stockholder or any of its
Affiliates (excluding, for the avoidance of doubt, any member of the Leo Group)
in connection with the Contemplated Transactions based upon arrangements made by
or on behalf of such Stockholder.

 

5.7           Information Supplied. None of the information supplied or to be
supplied by such Stockholder concerning such Stockholder, MHR Fund Management
LLC or their respective Affiliates (for the avoidance of doubt, excluding Leo,
Transit or their respective subsidiaries) in writing, including, without
limitation, details of ownership of Leo Common Stock by such Stockholder,
specifically and expressly for inclusion or incorporation by reference in the
Leo Proxy Statement, the Form F-4 or the Canadian Prospectus will, in the case
of the Leo Proxy Statement at the time the Leo Proxy Statement is first mailed
to Leo’s stockholders and at the time of the Leo Stockholder Meeting, in the
case of the Form F-4 and the Canadian Prospectus at the Closing, contain any
untrue statement of a material fact or omit to state any material fact required
to be stated therein or necessary in order to make the statements therein, in
light of the circumstances under which they are made, not misleading, except
that no representation or warranty is made by such Stockholder with respect to
statements made or incorporated by reference therein based on information
supplied by or on behalf of any Person other than such Stockholder for inclusion
or incorporation by reference therein.

 

6.            Termination. Except as set forth in the last sentence of this
Section 6, this Agreement shall terminate, become null and void, and shall have
no further force or effect immediately as of and following the earliest to occur
of (a) the Effective Time and (b) such date and time as the Integration
Agreement shall be terminated validly pursuant to Article 11 thereof.
Notwithstanding anything else contained herein, such termination shall not
relieve any party from liability for any material breach of this Agreement by
the party prior to such termination. Section 3.9 of this Agreement shall survive
such termination.

 



 12 

 

 

7.             Notice of Certain Events. Each Stockholder shall notify Transit,
Leo and Polaris promptly of (a) any fact, event or circumstance that would
cause, or reasonably be expected to cause or constitute, a breach in any
material respect of the representations and warranties of such Stockholder under
this Agreement or (b) the receipt by such Stockholder of any notice or other
communication from any Person alleging that the consent of such Person is or may
be required in connection with this Agreement; provided, however, that the
delivery of any notice pursuant to this Section 7 shall not limit or otherwise
affect the remedies available to Transit, Leo or Polaris.

 

8.             Capacity. Each Stockholder is entering into this Agreement solely
in its capacity as the record holder or beneficial owner of such Stockholder’s
shares of Leo Common Stock. Nothing herein is intended to or shall limit, affect
or restrict any employee, director, officer or representative of any Stockholder
or its Affiliates, in his or her capacity as a director of Leo or Transit or any
of their respective subsidiaries (including voting on matters put to any such
board or any committee thereof, influencing officers, employees, agents,
management or the other directors of Leo or Transit, any of their respective
subsidiaries and taking any action or making any statement at any meeting of
such board or any committee thereof) or in the exercise of his or her fiduciary
duties as a director of Leo or Transit or any of its subsidiaries.

 

9.             Stockholder Obligation Several and Not Joint. The obligations of
each Stockholder hereunder shall be several and not joint, and no Stockholder
shall be liable for any breach of the terms of this Agreement by any other
Stockholder.

 

10.           No Ownership Interest. Nothing contained in this Agreement shall
be deemed to vest in Transit or Polaris any direct or indirect ownership or
incidence of ownership of or with respect to any Stockholder’s shares of Leo
Common Stock. All rights, ownership and economic benefits of and relating to any
such Stockholder’s shares of Leo Common Stock shall remain vested in and belong
solely to such Stockholder.

 

11.           Miscellaneous.

 

11.1          Severability. If any term or other provision of this Agreement is
determined to be invalid, illegal or incapable of being enforced by any rule of
law or public policy, all other conditions and provisions of this Agreement
shall nevertheless remain in full force and effect so long as the economic or
legal substance of the transactions contemplated hereby is not affected in any
manner materially adverse to any party. Upon such determination that any term or
other provision is invalid, illegal or incapable of being enforced, the parties
hereto shall negotiate in good faith to modify this Agreement so as to effect
the original intent of the parties as closely as possible to the fullest extent
permitted by applicable law in an acceptable manner to the end that the
transactions contemplated hereby are fulfilled to the extent possible.

 



 13 

 

 

11.2         Binding Effect and Assignment. This Agreement and all of the
provisions hereof shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and permitted assigns.

 

11.3          Amendments and Modifications. This Agreement may not be modified,
amended, altered or supplemented except upon the execution and delivery of a
written agreement executed by all of the parties hereto.

 

11.4          Specific Performance; Injunctive Relief. The parties hereto agree
that irreparable damage would occur in the event any provision of this Agreement
was not performed in accordance with the terms hereof or was otherwise breached.
It is accordingly agreed that the parties shall be entitled to specific relief
hereunder, including, without limitation, an injunction or injunctions to
prevent and enjoin breaches of the provisions of this Agreement and to enforce
specifically the terms and provisions hereof, in the Delaware Court of Chancery
and any state appellate court therefrom within the State of Delaware (unless the
Delaware Court of Chancery shall decline to accept jurisdiction over a
particular matter, in which case, in any federal court within the State of
Delaware), in addition to any other remedy to which they may be entitled at law
or in equity. Any requirements for the securing or posting of any bond with
respect to any such remedy are hereby waived.

 

11.5          Notices. All notices, demands and other communications to be given
or delivered under or by reason of the provisions of this Agreement shall be in
writing and shall be deemed to have been given (a) when personally delivered;
(b) when delivered, if sent to the recipient by electronic mail during normal
business hours of the recipient, and otherwise on the next Business Day;
provided, that, if sent by electronic mail, the notice, demand or other
communication shall be confirmed by the same being sent to recipient by
reputable express courier service (charges prepaid) or (c) upon receipt when
sent by certified or registered mail, postage prepaid. Notices, demands and
other communications, in each case to the respective Parties, shall be sent to
the applicable address set forth below:

 

(i)            if to any Stockholder, to the address set forth for such party on
Schedule A

 

  with a copy to (which shall not be considered notice) each of the following :
      Name: c/o MHR Fund Management LLC   Address: 1345 Avenue of the Americas  
  42nd Floor     New York, New York 10105   Attention: Keith Schaitkin and Janet
Yeung         Email: jYeung@mhrfund.com   Email: KSchaitkin@mhrfund.com

 



 14 





(ii)if to Polaris

 



  Public Sector Pension Investment Board   1250 René-Lévesque Blvd. West.  
Suite 1400   Montréal, Québec   Attention: Senior Vice President and Global Head
of Credit and Private Equity   Email: privateequity@investpsp.ca   With a copy
to:  legalnotices@investpsp.ca         with a copy to (which shall not be
considered notice):         Name: Weil, Gotshal & Manges LLP   Address: 767
Fifth Avenue     New York, New York 10153   Attention: Douglas Warner        
Email: doug.warner@weil.com

 

(iii)if to Transit

 

  Telesat Canada   160 Elgin Street, Suite 2100   Ottawa, Ontario, Canada K2P
2P7   Attention: Chris DiFrancesco         Email: CDiFrancesco@telesat.com      
        with a copy to (which shall not be considered notice):         Name:
Wachtell, Lipton, Rosen & Katz   Address: 51 West 52nd Street     New York, New
York 10019   Attention: John L. Robinson         Email: JLRobinson@wlrk.com

 

Any Party may, by notice given in accordance with this Section 11.5 to the other
Parties, designate another address or person for receipt of notices hereunder.
Notwithstanding the first paragraph of this Section 11.5, notice of such a
change shall be effective only upon receipt.

 

11.6          APPLICABLE LAW; JURISDICTION OF DISPUTES. THIS AGREEMENT, AND ALL
MATTERS ARISING OUT OF OR RELATING TO THIS AGREEMENT, including (a) its
negotiation, execution and validity and (b) any Proceeding, whether at law or in
equity, whether in contract, tort or otherwise (including any representation or
warranty made in or in connection with this Agreement or as an inducement to
enter into this Agreement), SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF DELAWARE WITHOUT GIVING
EFFECT TO any laws, rules or provisions of the State of Delaware that would
cause the application of the laws, rules or provisions of any jurisdiction other
than the State of Delaware. Any Proceeding against any Party or any of its
assets arising out of or relating to this Agreement shall be brought exclusively
in the courts of the State of Delaware or, if it has subject matter
jurisdiction, the United States District Court for the District of Delaware, and
each Party hereby irrevocably and unconditionally consents and submits to the
exclusive jurisdiction of such courts over the subject matter of any such
Proceeding. Each Party irrevocably waives and agrees not to raise any objection
it might now or hereafter have to any such Proceeding in any such court
including any objection that the place where such court is located is an
inconvenient forum or that there is any other Proceeding in any other place
relating in whole or in part to the same subject matter. Each Party irrevocably
consents to process being served by any Party in any Proceeding by delivery of a
copy thereof in accordance with the provisions of Section 11.5 and agrees that
nothing in this Agreement will affect the right of any Party to serve process in
any other manner permitted by applicable Legal Requirements.

 

11.7          WAIVER OF JURY TRIAL. EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES OF FACT AND LAW, AND THEREFORE, EACH SUCH PARTY
HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY OTHERWISE
HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THE NEGOTIATION, OR ENTERING INTO OF THIS
AGREEMENT, OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT. EACH PARTY
CERTIFIES AND ACKNOWLEDGES THAT (A) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, (B) EACH
PARTY UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (C) EACH
PARTY MAKES THIS WAIVER VOLUNTARILY, AND (D) EACH PARTY HAS BEEN INDUCED TO
ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 11.7.

 



 15 

 

 

11.8          Entire Agreement. This Agreement, and the sections of the
Integration Agreement referred to in this Agreement, contains the entire
agreement of the Stockholders with any of the other parties hereto in respect of
the subject matter hereof, and supersedes all prior negotiations and
understandings between the parties with respect to such subject matter.

 

11.9          Counterparts. This Agreement may be executed in several
counterparts, each of which shall be an original, but all of which together
shall constitute one and the same agreement.

 

11.10        Effect of Headings. The section headings herein are for convenience
only and shall not affect the construction of interpretation of this Agreement.

 

11.11        No Agreement Until Executed. Irrespective of negotiations among the
parties or the exchanging of drafts of this Agreement, this Agreement shall not
constitute or be deemed to evidence a contract, agreement, arrangement or
understanding between the parties hereto unless and until this Agreement is
executed and delivered by all parties hereto.

 

11.12        Legal Representation. This Agreement was negotiated by the parties
with the benefit of legal representation and any rule of construction or
interpretation otherwise requiring this Agreement to be construed or interpreted
against any party shall not apply to any construction or interpretation thereof.

 

11.13        Expenses. All costs and expenses incurred in connection with this
Agreement shall be paid by the party incurring such cost or expense.

 

[Signature page follows]

 



 16 

 

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
on the date and year first above written.

 

  TELESAT CANADA           By: /s/ Christopher S. DiFrancesco   Name:
Christopher S. DiFrancesco   Title: Vice President, General Counsel and
Secretary           PUBLIC SECTOR PENSION INVESTMENT BOARD           By: /s/
Guthrie Stewart   Name: Guthrie Stewart   Title: Authorized Signatory          
    By: /s/ David Morin   Name: David Morin   Title: Authorized Signatory

 

[Signature Page to Voting Support Agreement]

 



 

 

 

  STOCKHOLDERS:           MHR INSTITUTIONAL PARTNERS LP       By: MHR
Institutional Advisors LLC, its General Partner           By: /s/ Janet Yeung  
Name: Janet Yeung   Title: Authorized Signatory           MHRA LP       By: MHR
Institutional Advisors LLC, its General Partner           By: /s/ Janet Yeung  
Name: Janet Yeung   Title: Authorized Signatory               MHRM LP        
By: MHR Institutional Advisors LLC, its General Partner               By: /s/
Janet Yeung   Name: Janet Yeung   Title: Authorized Signatory

 

[Signature Page to Voting Support Agreement]

 



 

 

 

  MHR INSTITUTIONAL PARTNERS II LP       By: MHR Institutional Advisors II LLC,
its General Partner           By: /s/ Janet Yeung   Name: Janet Yeung   Title:
Authorized Signatory           MHR INSTITUTIONAL PARTNERS IIA LP       By: MHR
Institutional Advisors II LLC, its General Partner           By: /s/ Janet Yeung
  Name: Janet Yeung   Title: Authorized Signatory               MHR
INSTITUTIONAL PARTNERS III LP         By: MHR Institutional Advisors III LLC,
its General Partner               By: /s/ Janet Yeung   Name: Janet Yeung  
Title: Authorized Signatory               MHR CAPITAL PARTNERS MASTER ACCOUNT II
HOLDINGS LLC         By: MHR Advisors LLC, the General Partner of its Sole
Member               By: /s/ Janet Yeung   Name: Janet Yeung   Title: Authorized
Signatory

 

[Signature Page to Voting Support Agreement]

 



 

 

 

MHR CAPITAL PARTNERS MASTER ACCOUNT LP         By: MHR Advisors LLC, its General
Partner               By: /s/ Janet Yeung   Name: Janet Yeung   Title:
Authorized Signatory               MHR CAPITAL PARTNERS (100) LP         By: MHR
Advisors LLC, its General Partner               By: /s/ Janet Yeung   Name:
Janet Yeung   Title: Authorized Signatory

 

[Signature Page to Voting Support Agreement]

 



 

 

 

SCHEDULE A

 

Name  Address for Notice  Voting Common Stock  Non-Voting Common Stock MHR
Institutional Partners LP  1345 Ave of the Americas 42nd Floor New York, NY
10105   2,123,874  - MHRA LP  1345 Ave of the Americas 42nd Floor New York, NY
10105   205,476  - MHRM LP  1345 Ave of the Americas 42nd Floor New York, NY
10105   305,541  - MHR Institutional Partners II LP  1345 Ave of the Americas
42nd Floor New York, NY 10105   960,033  540,200 MHR Institutional Partners IIA
LP  1345 Ave of the Americas 42nd Floor New York, NY 10105   2,418,660 
1,360,934 MHR Institutional Partners III LP  1345 Ave of the Americas 42nd Floor
New York, NY 10105   1,211,467  6,389,497 MHR Capital Partners Master Account II
Holdings LLC  1345 Ave of the Americas 42nd Floor New York, NY 10105 
 1,115,347  1,089,120 MHR Capital Partners Master Account  LP  1345 Ave of the
Americas 42nd Floor New York, NY 10105   34,732  - MHR Capital Partners (100)
Account  LP  1345 Ave of the Americas 42nd Floor New York, NY 10105   154,289 
125,922 TOTAL      8,529,419  9,505,673

 

LIENS:--------------------------------------------------------------------

 



 

 